Citation Nr: 0033138	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-48 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from August 1942 to September 
1943.  The veteran died in September 1995, and the appellant 
in this matter is the veteran's surviving spouse.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
seeking Indemnity and Dependency Compensation (DIC), based on 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

This case was last before the Board in May 1999, at which 
time it was remanded for further development.  Additional 
development is now needed for this case, and the case is 
remanded again in accordance with the discussion below.  


REMAND

The information in the Board's May 1999 remand is 
incorporated herein.  Additionally, it is again specified 
that the veteran's claims file was lost after a request was 
made by the Board for a Veterans Health Administration 
opinion.  The claims file before the Board in May 1999 
consisted of a rebuilt claims file.  The Board in May 1999 
pointed out that when a claims file is lost, there is a 
heightened duty to assist the claimant in developing the 
claim and to explain the decision therein, and that VA has a 
duty to search for the complete file.  See Russo v. Brown, 9 
Vet. App. 46 (1996); see also Ussery v. Brown, 8 Vet. App. 64 
(1995).

The Board in May 1999 also indicated that other medical 
records were outstanding and pertinent to the case.  In 13 
remand paragraphs set out by the Board, the RO was instructed 
in detail of the action necessary to complete development of 
this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(the Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary, and the Board errs as 
a matter of law when it fails to ensure Remand compliance).  
While the RO completed further development on the case, it 
did not completely comply with all of the Board's remand 
requests.  Also, as will be discussed further below, the 
Board finds that in addition to having it's earlier remand 
requests complied with, there are now additional reasons to 
remand this case pursuant to new law.

In compliance with the Board's remand request, the RO asked 
the appellant to provide names, addresses, and dates of 
treatment for the veteran as well as any records in her 
possession to aid in rebuilding the claims folder.  It does 
not appear that the appellant responded to this request.  To 
the extent possible, the Board's request for development was 
completed.  

The RO requested and received information pertinent to the 
veteran from the Office of Surgeon General.  Information 
received shows that, in September 1943, the veteran was 
hospitalized for psychoneurosis, anxiety. Therefore the 
Board's requested action was completed.  

On June 21, 1999, the RO requested from the Dayton, Ohio, and 
Cleveland, Ohio RO's any treatment records for the veteran 
for the period of 1970 to 1976, to include all examinations.  
On June 29, 1999, the Wade Park RO in Cleveland Ohio 
responded that they were unable to identify the veteran.  
There is no reply in the claims folder from the Dayton Ohio 
RO.  To this extent, the Board's request for development was 
only partially completed.  That is, a response from Dayton 
Ohio is necessary.  Furthermore, and as is discussed below, 
the Board also requested that a search be made for the 
veteran's claims folder at these two facilities.  It does not 
appear that the search was done.  

The RO requested records from the Social Security 
Administration (SSA), and SSA sent information showing that 
the veteran had established disability with that agency since 
July 1977.  SSA sent a private physician's statement, dated 
in August 1977, wherein the physician noted that the veteran 
had been seen for many years and that the exact diagnosis as 
of August 1977 was cardiovascular disease along with angina.  
In this regard, the Board's request for development was 
completed.

The RO attempted to get information concerning Medicaid 
benefits that the veteran may have been in receipt of prior 
to his death.  Letters sent by the RO in June 1999 and 
December 1999 to the State of Florida were returned as 
undeliverable due to an incorrect address.  The RO sent the 
inquiry to the same incorrect address on both mailings.  In 
that regard, the Board's request for development was not 
completed. 

The RO attempted to secure records from the State of New York 
for any retirement and medical records submitted for claims 
there.  In a July 27, 1999 letter, the Teachers' Retirement 
System in New York responded that an original notarized 
authorization was required before any information could be 
released to VA.  In an August 6, 1999 letter to the 
appellant, the RO asked for the required authorization.  The 
appellant did not respond and on August 16, 2000 the RO sent 
a second request to the appellant for her authorization.  She 
again did not respond.  To the extent possible, the Board's 
request for development was completed.  

Pursuant to the Board's remand, the RO in August 2000 
provided the appellant with a supplemental statement of the 
case.  In October 2000, the case was re-certified to the 
Board, and no further action was taken by the RO.  

What was not done pursuant to the Board's May 1999 remand is 
as follows.  Copies that may have been on file at the RO that 
were contained in the veteran's original claims file were not 
added to the record, if they exist; including the initial 
rating action following the award of service connection for 
an anxiety neurosis, and a rating action that denied service 
connection for heart disease.  The RO was supposed to search 
the Dayton and Cleveland RO's for the veteran's original 
records.  As indicated above, the RO asked for treatment 
records from these facilities, and did not request that 
responsible personnel at each facility perform an exhaustive 
search for the veteran's original claims folder, as was 
indicated in the Board's remand.  These requested actions by 
the Board must still be done, as well as actions that were 
started by the RO but not completed.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In addition to the incomplete development, and the requested 
development that was not undertaken, the Board now finds that 
additional development is necessary in this matter.  
Additional development is necessary because there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This change in law applies to the appellant's case.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this case it is also noted that in its April 1998 request 
for a Veterans Health Administration opinion, the Board 
recited some of the medical evidence included in the claims 
folder.  Noteworthy is that the Board mentioned that there 
was a VA outpatient treatment record dated in the mid 1970's 
which showed that the veteran had a reported history of 
hypertension for more than thirty years; and that in a VA 
examination in July 1976, the veteran reported that he had 
had a heart attack in 1960.  While the RO attempted to get 
medical records about the veteran, dated in the 1970's, from 
the Dayton and Cleveland Ohio RO's, that action was not 
completed.  In addition to completing that development, the 
Board at this time finds it prudent to solicit more 
information, if possible, from the appellant regarding the 
alleged heart attack in 1960. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that she identify the name of 
the RO facility where the veteran was 
examined in July 1976, and the VA 
facility or facilities that he had 
outpatient treatment during the 1970's; 
if she knows the names of these 
facilities.  Secondly, the RO is asked to 
specifically inquire of the appellant, 
her knowledge, if any, of a heart attack 
that the veteran purportedly had in 1960; 
as the record indicates that she was 
married to him at that time.  If 
possible, the appellant should submit a 
statement about the 1960 heart attack, 
and the names and addresses for any 
physicians who treated the veteran or 
medical facilities where he received 
treatment for the heart attack; or the 
appellant should submit a statement that 
she has no knowledge of the veteran's 
alleged heart attack in 1960.  In that 
regard, the RO is instructed to tell the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  That is, the 
appellant should be advised that if she 
chooses not to comply with this remand 
request, VA will be constrained to 
determine the case without the benefit of 
such pertinent information that she may 
possess.  

2.  After the RO makes the above attempt 
to gather further information from the 
appellant, the RO is requested to follow-
up to the extent necessary on any 
information forthcoming from the 
appellant.  

3.  Thereafter, the RO is asked to 
complete action which was requested by 
the Board in May 1999, and that the RO 
attempted to perform but left 
uncompleted.  That is, the RO is 
requested to: 
(A) obtain from the State of Florida 
any records pertinent to the deceased 
veteran's claim for Medicaid benefits, as 
well as medical records relied upon 
concerning any claims.  If the search for 
treatment records is negative, the 
response from that agency should be 
incorporated into the case file.  In 
particular, the Board notes that in June 
and December 1999, the RO requested this 
information at an incorrect address.  The 
RO should secure the correct address in 
its attempt to gather this information.  
(B) The RO is asked to obtain all VA 
outpatient and inpatient records since 
the 1970's, to include the 1976 VA 
examination.  If the search for treatment 
records is negative, the response from 
the responsible VA medical facility 
should be incorporated into the claims 
folder.  In this regard, the Board again 
notes that a response was incorporated 
from the Cleveland, Ohio RO, but no 
response was incorporated from the 
Dayton, Ohio RO.  Also, this action 
should be done in conjunction with any 
information that the appellant may 
provide indicating the veteran's place(s) 
of VA treatment during the 1970's.  

4.  Then the RO is asked to complete 
action which was requested by the Board 
in May 1999, and was not done by the RO.  
Namely:  
(A)  Copies of any records that may 
be on file at the RO that were contained 
in the veteran's original claims file 
should also be added to the current 
claims file, including all previous Board 
and rating decisions, specifically, the 
rating action upon which the initial 
assignment of a rating following the 
award of service connection for an 
anxiety neurosis was granted; any rating 
actions pertaining any confirmed and/or 
increased ratings for the service 
connected anxiety neurosis, which 
engendered the 30 percent rating; and the 
rating action that denied service 
connection for a heart disease.  The RO 
should associate with the claims file all 
copies of documentation pertaining to 
each of the rating actions, including any 
award and/or denial notices.  
(B)  The RO MUST continue its search 
for the original claims folder in all 
areas where records may be stored or 
handled, to include the medical staff at 
the Dayton and Cleveland VA Medical 
Centers.  After exhaustive search efforts 
for the claims folder have been 
concluded, the responsible personnel at 
each facility is required to document 
his/her search results.  Those responses 
should be associated with the case file.  
(Note:  In the event that the original 
claims file is found as a result of this 
particular search effort, the originally 
requested medical opinion should be 
obtained, and associated with the claims 
file; and the claims file should be 
immediately transferred to the Board).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  Otherwise, following completion of 
the foregoing, the RO must review the 
claims file and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.

7.  The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary. 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


